 

Exhibit 10.2

EXECUTION VERSION

Confidential

STOCK SALE AND PURCHASE AGREEMENT

This STOCK SALE AND PURCHASE AGREEMENT (including the exhibits hereto, this
“Agreement”), dated as of May 14, 2015 (the “Execution Date”), is entered into
by and between NantPharma, LLC, a Delaware limited liability company
(“Purchaser”), and Sorrento Therapeutics, Inc., a Delaware corporation
(“Seller”).  Capitalized terms used and not otherwise defined in this Agreement
have the meanings set forth in Exhibit A.

W I T N E S S E T H:

WHEREAS, IgDraSol Inc., a Delaware corporation (the “Company”), is a direct
wholly-owned subsidiary of Seller;

WHEREAS, Purchaser desires to purchase from Seller, and Seller desires to sell
to Purchaser, all of Seller’s equity interests in the Company, consisting of
5,706,321 shares of Common Stock, par value $0.0001per share, of the Company
(the “Sale Shares”), subject to the terms and conditions set forth herein; and

WHEREAS, Seller and Purchaser would like to enter into certain additional
transactions as set forth herein;

NOW THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth herein, the parties hereto hereby agree as follows:

ARTICLE I

SALE AND PURCHASE

1.1 Sale and Purchase of Shares.  Subject to the terms and conditions hereof, on
the Closing Date (as hereinafter defined), Seller will sell to Purchaser, and
Purchaser will purchase from Seller, the Sale Shares in exchange for the Upfront
Payment.

1.2 The Closing.  The closing (the “Closing”) of the transactions contemplated
by this Agreement shall take place at 10:00 am Pacific time at the offices of
Seller on the second business day after the satisfaction or waiver of the
conditions set forth in Article VI, or at such later date and time as the
parties mutually agree upon, orally or in writing.  The date of the Closing is
herein referred to as the “Closing Date.”

1.3 Closing Deliveries.  At the Closing, Purchaser shall make the Upfront
Payment to Seller for the Sale Shares by wire transfer of immediately available
funds to the account specified by Seller.  At the Closing, Seller shall deliver
to Purchaser its original stock certificate(s) representing the Sale Shares,
together with an executed stock power to effect the transfer of the Sale Shares
to Purchaser.

ARTICLE II

ADDITIONAL OBLIGATIONS OF SELLER

2.1 Patent Rights.  Effective as of the Closing, Seller hereby conveys, assigns
and transfers to Purchaser (or the Company as directed by Purchaser) all right,
title and interest in, to and under the Patent Rights relating to the Compound
Controlled by Seller and its Affiliates, including without limitation the Patent
Rights set forth on Exhibit B.  In connection with the foregoing, Seller agrees
to execute, and cause its Affiliates to execute, one or more patent assignments
(in favor of, and in a form reasonably acceptable to, Purchaser or the Company)
with respect to such Patent Rights.

 

--------------------------------------------------------------------------------

 

2.2 Contracts.  Seller agrees to convey, assign and transfer to Purchaser (or
the Company as directed by Purchaser) all right, title and interest in, to and
under (a) the Contracts listed under the “Contracts—IgDraSol” header on Exhibit
C, excluding Contracts identified by Purchaser that it wishes to be assigned to
Seller (the “Excluded IgDraSol Contracts”); and (b) the Contracts listed under
the “Contracts—Sorrento” header on Exhibit C, excluding Contracts identified by
Purchaser that it wishes Seller to retain (the “Excluded Sorrento Contracts”
and, together with the Excluded IgDraSol Contracts, the “Excluded
Contracts”).  Seller shall make the Contracts available for Purchaser’s review
within three (3) business days after the Execution Date and shall otherwise
reasonably cooperate with Purchaser in identifying the Excluded
Contracts.  Purchaser shall have until sixty (60) days after the Closing Date to
determine whether or not a Contract shall be an Excluded Contract (and any
Contract that is not so identified as an Excluded Contract to Seller within such
60-day period shall not be deemed an Excluded Contract hereunder).  Seller shall
use commercially reasonable efforts to convey, assign and transfer to Purchaser
(or the Company as directed by the Purchaser) all of its right, title and
interest in, to and under, all Contracts (other than the Excluded Contracts)
identified by Purchaser during such 60-day period as requested by
Purchaser.  With respect to any IgDraSol Contracts, Seller agrees that it shall
assume, and accept the conveyance, assignment and transfer of, any Excluded
IgDraSol Contract identified by Purchaser during such 60-day period as requested
by Purchaser.

2.3 Technology Transfer.  Promptly (and in any event within thirty (30) days)
after the Closing, Seller will convey, assign and transfer, and cause its
Affiliates to convey, assign and transfer, to Purchaser (or the Company as
directed by Purchaser) all Know-How relating to the Compound Controlled by
Seller and its Affiliates and all materials relating to such Know-How Controlled
by Seller and its Affiliates, including, without limitation (a) all data and
results of the development program undertaken by or on behalf of Seller, the
Company and/or Samyang and (b) the Know-How and materials set forth on
Exhibit D.

2.4 Regulatory Filings.  Promptly (and in any event within thirty (30) days)
after the Closing, Seller will convey, assign and transfer, and cause its
Affiliates to convey, assign and transfer, to Purchaser (or the Company as
directed by Purchaser) all Regulatory Filings relating to the Compound
Controlled by Seller and its Affiliates, including without limitation the
Regulatory Filings set forth on Exhibit E.  Without limiting the generality of
the foregoing, Seller hereby, on its own behalf and on behalf of its Affiliates,
grants to Purchaser and the Company an exclusive and irrevocable right of access
and reference to any and all Regulatory Filings (along with all data and results
of the development program undertaken by or on behalf of Seller, the Company
and/or Samyang) relating to the Compound, and shall cooperate fully, and shall
cause its Affiliates to cooperate fully, to make the benefits of such Regulatory
Filings, data and results available to Purchaser and the Company and their
respective designee(s) on a worldwide basis.

2.5 Support.  Seller shall provide, and shall cause its Affiliates to provide,
free of charge, such consulting support to Purchaser and the Company as may
reasonably be requested by Purchaser or the Company for a period of ninety (90)
days following the conveyance, assignment and transfer of Patent Rights,
Know-How, materials and Regulatory Filings as contemplated pursuant to this
Article II (the “Support Period”).  If Purchaser provides notice to Seller that
it requires further assistance that exceeds the scope of this Section 2.4 and/or
extends beyond the Support Period, Purchaser shall notify Seller and if, in its
sole discretion, Seller agrees, Purchaser and Seller shall negotiate in good
faith the terms of any additional support.

2.6 Milestone Payments under Exclusive Distribution Agreement.  Notwithstanding
anything in the Exclusive Distribution Agreement to the contrary, Seller (and
not Purchaser or the Company) shall be responsible for and pay all milestone and
license fees required to be paid to Samyang under the Exclusive Distribution
Agreement following notification from Purchaser when such milestone and license
fees become due and payable, including without limitation, the payments required
to be made under:  (a) Article 3 (License Fee) of the original Exclusive
Distribution Agreement entered into as of October 29, 2012 (“Original
Agreement”), (b) Article 2 (License Fee) of the Addendum To Exclusive
Distribution Agreement entered into as of May 10, 2013 and amending the Original
Agreement as set forth therein (c) Article 2 (License Fee) of the Second
Addendum To Exclusive Distribution Agreement entered into as of January 31, 2014
and amending the Original Agreement as set forth therein and (d) Article 2
(License Fee) of the Fifth Addendum To Exclusive Distribution Agreement entered
into as of May 1, 2015 and amending the Original Agreement as set forth
therein.  For clarity, the Original Agreement and the amendments thereto
pursuant to (b) – (d) are part of the Exclusive Distribution Agreement, a copy
of which is attached as Exhibit H.  For the avoidance of doubt, the Company (and
not Seller) will be responsible for the annual minimum order obligations under
the Exclusive Distribution Agreement.

ARTICLE III

ADDITIONAL OBLIGATIONS OF PURCHASER

3.1 Milestone Payments.  In addition to the Upfront Payment, after the Closing,
Purchaser shall make milestone payments to Seller as set forth on Exhibit F (all
on a one-time, non-refundable basis and subject in each case to the satisfaction
of the condition for such milestone payment).

3.2 Supply of Compound.  The Company and Purchaser shall have the exclusive
right to purchase finished dose drug product for the Compound from any party,
including Samyang under the Exclusive Distribution Agreement.  In the case of
finished dose product purchased for Commercial Sale, in addition to making
Supply Payments, Purchaser shall make payments to Seller as set forth on Exhibit
F in respect of Compound for Commercial Sale by the Company or other Selling
Parties, or any distributor or subdistributor of any such Selling Party.

2

--------------------------------------------------------------------------------

 

3.3 Development and Commercialization.  From and after the Closing, Purchaser
will be responsible for all future costs of research, development and
commercialization of the Compound in and for the Territory and will have full
control of all research, development and commercialization decisions and
activities.  Without limiting the generality of the foregoing, Purchaser will
use Commercially Reasonable Efforts to develop the Compound for gastric,
ovarian, prostate, melanoma and bladder cancers (and if Purchaser fails to use
Commercially Reasonable Efforts to develop the Compound for such indications
within the five (5) year period following the Closing Date, then the parties
will negotiate in good faith the reversion of such rights to Seller for the
indications that have not been so developed).  For the avoidance of doubt, from
and after the Closing, Purchaser and the Company shall have complete discretion
and control with respect to the research, development and regulatory strategy
for the Compound in and for the Territory.

3.4 Co-Development and Co-Marketing Opportunity.  During the first three (3)
years after the Closing Date, Seller may exercise a right, upon written request
to Purchaser, to obtain from Purchaser co-development and/or
co-distribution/co-marketing rights for the Compound, and upon such request,
Purchaser and Seller will negotiate the details of, and the definitive agreement
for, any such co-development and/or co-distribution/co-marketing rights to the
mutual satisfaction of both parties

3.5 IgDraSol Employees.  During the period commencing on the date of this
Agreement and continuing until sixty (60) days after the later of
(a) conveyance, assignment and transfer of Patent Rights, Know-How, materials
and Regulatory Filings as contemplated pursuant to this Article II and (b) the
Closing Date (the “Transition Period”), Purchaser will conduct a review of the
IgDraSol Employees (as defined in Section 4.10) with the reasonable assistance
of Seller in order for Purchaser to determine which of the IgDraSol Employees to
retain (“Retained IgDraSol Employees”).  Purchaser shall inform Seller and the
IgDraSol Employees of its determination no later than the last day of the
Transition Period.  Purchaser and the Company (and not Seller) shall be
responsible for all compensation and benefits of the Retained IgDraSol Employees
for services performed after the Transition Period.  Seller shall not terminate
any of the IgdraSol Employees during the Transition Period without
cause.  Seller (and not Purchaser or the Company) shall be responsible for all
compensation and benefits of the IgDraSol Employees for services performed
during the Transition Period and of the IgDraSol Employees (other than the
Retained IgDraSol Employees) after the Transition Period, including any
severance obligations.  For clarity, any signing or retention bonus or advances
on compensation paid or offered by the Company or Purchaser during the
Transition Period shall not be considered part of the compensation and benefits
for which Seller is responsible for pursuant to the preceding sentence.

3.6 Records and Audit Rights.  Purchaser and Company shall maintain complete and
accurate records in sufficient detail to permit Seller to confirm the accuracy
of (a) the achievement of the milestones payable pursuant to Section 3.1 and (b)
the amount of Compound purchased for Commercial Sale and the supply price to
verify the payments pursuant to Section 3.2.  Upon reasonable prior notice, such
records shall be open during regular business hours for a period of three (3)
years from the creation of individual records for examination by an independent
certified public accountant selected by Seller and reasonably acceptable to the
Company for the sole purpose of verifying for the Seller the accuracy of the
achievement of milestones and payments from Purchaser and Company pursuant to
this Agreement or of any payments made, or required to be made, by or to the
Seller pursuant to this Agreement.  Such audits may occur no more often than
once each calendar year.  Such auditor shall not disclose the Company’s or
Purchaser’s confidential and/or proprietary information to Seller, except to the
extent such disclosure is necessary to verify the accuracy of the reports and
payments to Seller under this Agreement.  Any amounts shown to be owed but
unpaid, or overpaid and in need of refund, shall be paid within forty-five (45)
days after the accountant’s report, plus (in the case of amounts owed with
respect to Compound purchased for Commercial Sale under Section 3.2) interest at
the rate of compound interest shall thereafter accrue on the sum due from the
due date until the date of payment at a per annum rate of two percent (2%) over
the then-current prime rate reported in The Wall Street Journal or the maximum
rate allowable by applicable law.  Seller shall bear the full cost of such audit
unless such audit reveals underpayment by the audited party that resulted from a
discrepancy in the report provided by the audited party for the audited period,
which underpayment was more than five percent (5%) of the amount set forth in
such report, in which case the audited party shall reimburse the Seller for the
costs for such audit.

ARTICLE IV

SELLER’S REPRESENTATIONS AND WARRANTIES

As a material inducement to Purchaser to purchase the Sale Shares and consummate
the other transactions contemplated hereby, Seller represents and warrants to
Purchaser as of the Closing Date as follows:

4.1 Due Authorization.  Seller has all requisite power and authority to execute
and deliver this Agreement and perform its obligations hereunder.  The
execution, delivery and performance by Seller of this Agreement have been
approved by all requisite action on the part of Seller.  This Agreement
constitutes a valid and legally binding obligation of Seller, enforceable
against Seller in accordance with its terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
any other laws of general application affecting enforcement of creditors’ rights
generally and (b) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.

3

--------------------------------------------------------------------------------

 

4.2 Title.  Seller has full legal and beneficial title to the Sale Shares, and,
upon transfer to Purchaser, Purchaser will have full legal and beneficial title
thereto free and clear of all liens, encumbrances, security interests, pledges,
claims (pending or threatened), charges, options, rights of first offer or
refusal, put rights, call rights, commitments, understandings or obligations,
whether written or oral, or other interests of third parties, or restrictions on
transfer or voting rights, other than (a) those imposed by Purchaser and (b) any
restrictions on transfer under the Securities Act of 1933 (the “Securities Act”)
or under applicable securities laws.

4.3 No Conflicts.  The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby do not and will not
result in (a) any violation, or be in conflict with or constitute a default
(with or without notice or lapse of time or both) under the certificate of
incorporation or bylaws of Seller or the Company, (b) any violation, or be in
conflict with or constitute a default (with or without notice or lapse of time
or both) under, or require any consent of or notice to any Person pursuant to,
any term or provision of, or any right of termination, cancellation or
acceleration arising under, the Exclusive Distribution Agreement or any contract
that Seller is a party to, (c) any violation under any order or law applicable
to Seller or (d) the imposition or creation of any lien or encumbrance upon or
with respect to any of the assets of Seller or the Company.

4.4 Consents.  Other than such consents as set forth on Exhibit G (“Consents”),
no authorization, consent, approval or other order of, or declaration to or
filing with, any governmental agency or body or other entity, individual or
other Person is required for the valid authorization, execution, delivery and
performance by Seller of the Agreement and the consummation of this transactions
contemplated hereby.

4.5 Organization, Good Standing, Corporate Power and Qualification. The Company
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware and has all requisite corporate power and
authority to carry on its business as presently conducted and as proposed to be
conducted.  The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
material adverse effect on the business, assets (including intangible assets),
liabilities, financial condition, property or results of operations of the
Company.

4.6 Capitalization.  The entire capitalization of the Company immediately prior
to the Closing shall consist of the Sale Shares.  Except for the Sale Shares,
there are no outstanding options, warrants, scrip rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
person any right to subscribe for or acquire any of the Company’s capital stock,
or contracts, commitments, understandings or arrangements by which the Company
is or may become bound to issue any capital stock.  No person has any right of
first refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by this Agreement.  The Company has
no subsidiaries and owns no equity interests in any other Person.  The Company
is not and has not at any time been a participant in any joint venture,
partnership or similar arrangement.

4.7 Assets and Liabilities of the Company.  The Company has no assets or
Liabilities of any kind, except for (a) the rights and obligations under the
Exclusive Distribution Agreement and (b) Patent Rights, Know-How, materials and
Regulatory Filings relating to the Compound and to be transferred to Purchaser
in accordance with Article II.  Seller Controls all Patent Rights, Contracts,
Know-How, materials and Regulatory Filings relating to the Compound, and such
Patent Rights, Contracts, Know-How, materials and Regulatory Filings are
accurately identified and described on Exhibits B, C, D and E,
respectively.  Each item of Patent Rights (a) is valid, subsisting and in full
force and effect, (b) has not been abandoned or passed into the public domain
and (c) is free and clear of any liens, claims or other encumbrances.  Except as
set forth in the Section 4.7 Schedule of Exceptions, Seller has no knowledge of
(i) any facts, circumstances or information that would render any Patent Rights
invalid or unenforceable or of any claim or Proceeding alleging the foregoing or
that the manufacture, sale, offer for sale or importation of the Compound in the
Territory infringes or misappropriates or would infringe or misappropriate any
right of any Third Party, (ii) any pending interference, opposition,
cancellation or patent protest pursuant to 37 C.F.R. 1.291 with respect to any
Patent Rights or (iii) any facts, circumstances or information that would
adversely affect or impede the ability of the Company or Purchaser to use any
Patent Rights following the Closing.  Seller has not misrepresented, or failed
to disclose, and has no knowledge of any misrepresentation or failure to
disclose, any fact or circumstances in any application for any Patent Rights
that would constitute fraud or a misrepresentation with respect to such
application or that would otherwise affect the validity or enforceability of any
Patent Rights.  All necessary registration, maintenance and renewal fees in
connection with the Patent Rights have been paid.  The Company is not a
guarantor or indemnitor of any indebtedness of any other Person.  An accurate
and complete copy of the Exclusive Distribution Agreement is attached hereto as
Exhibit H.  The Company has not granted any distribution, subdistribution or any
other rights to any Person under the Exclusive Distribution Agreement.  The
Exclusive Distribution Agreement and all other Contracts Controlled by Seller or
its Affiliates relating to the Compound are currently valid and in full force
and effect, and are enforceable by the Seller or its Affiliates, as applicable,
in accordance with their terms.  Neither the Seller nor any of its Affiliates is
in default, and neither Samyang nor any other Person has notified Seller or any
of its Affiliates that it is in default, under the Exclusive Distribution
Agreement or any other Contract Controlled by Seller or its Affiliates relating
to the Compound.  To the knowledge of Seller, no event has occurred, and no
circumstance or condition exists, that would reasonably be expected to
(a) result in a violation or breach of any of the provisions of the Exclusive
Distribution Agreement or any other Contract Controlled by Seller or its
Affiliates; (b) give Samyang or any other counterparty the right to declare a
default or exercise any remedy under the Exclusive Distribution Agreement or any
other Contract Controlled by Seller or its Affiliates; or (c) give Samyang or
any other counterparty the right to cancel, terminate or modify the Exclusive
Distribution Agreement or any other Contract Controlled by Seller or its
Affiliates.

4

--------------------------------------------------------------------------------

 

4.8 Litigation.  There is no claim, action, suit, inquiry, notice of violation,
Proceeding or investigation pending or, to the knowledge of Seller, threatened
against or affecting the Company or any of its properties before or by any
court, arbitrator, governmental or administrative agency or regulatory
authority.

4.9 Compliance with Laws.  The Company is in full compliance with all Laws that
are applicable to the Company and the Company’s properties, assets, operations
and business, and to the knowledge of the Company, no event has occurred, and no
condition or circumstance exists, that might (with or without notice or lapse of
time) constitute, or result directly or indirectly in, a default under, a breach
or violation of, or a failure comply with, any such Law.  Neither Seller nor the
Company has received any notice from any third party regarding any actual,
alleged or potential violation of any Law.

4.10 Employee Matters.  With the exception of the persons set forth in Exhibit I
(each an “IgDraSol Employee” and collectively, “IgDraSol Employees”), the
Company does not have any employees, consultants or independent contractors.  To
Seller’s knowledge, (i) the Company is not materially delinquent in payments to
any of its employees, consultants, or independent contractors for any wages,
salaries, commissions, bonuses, or other direct compensation for any service
performed for it to the date hereof or amounts required to be reimbursed to such
employees, consultants, or independent contractors, (ii) the Company has
complied in all material respects with all applicable state and federal equal
employment opportunity laws and with other laws related to employment, including
those related to wages, hours, worker classification, and collective bargaining,
(iii) the Company has withheld and paid to the appropriate Governmental
Authority or is holding for payment not yet due to such Governmental Authority
all amounts required to be withheld from employees of the Company and (iv) is
not liable for any arrears of wages, Taxes, penalties, or other sums for failure
to comply with any of the foregoing. The employment of each employee of the
Company is terminable at the will of the Company.  Upon termination of the
employment of any such employees, no severance or other payments will become
due, other than accrued wages (including vacation pay) as generally required by
law.  The Company has no policy, practice, plan or program of paying severance
pay or any form of severance compensation in connection with the termination of
employment services.  Neither Seller nor the Company has made any
representations regarding equity incentives to any employees or consultants of
the Company.  The Company has not maintained, established or sponsored any
employee benefit plan and is not required to contribute to any employee benefit
plan of any other corporation, limited liability company, partnership or other
entity.

4.11 Tax Returns and Payments.  There are no Taxes dues and payable by the
Company which have not been timely paid.  There are no accrued and unpaid Taxes
of the Company which are due, whether or not assessed or disputed.  The Company
has duly and timely filed all Tax Returns required to have been filed by it.

4.12 Brokers.  There is no broker, investment banker, financial advisor, finder
or other person who has been retained by or is authorized to act on behalf of
Seller or Company who might be entitled to any fee or commission in connection
with the execution of this Agreement and the consummation of the transactions
contemplated by this Agreement.

4.13 Disclosure.  Seller has made available to Purchaser all the information
reasonably available to Seller and the Company that Purchaser has requested for
deciding whether to acquire the Sale Shares.  No representation or warranty of
Seller contained in this Agreement, and no certificate furnished or to be
furnished to Purchaser at the Closing, contains any untrue statement of a
material fact or to Seller’s knowledge, omits to state a material fact necessary
in order to make the statements contained herein or therein not misleading in
light of the circumstances under which they were made.

ARTICLE V

PURCHASER’S REPRESENTATIONS AND WARRANTIES

As a material inducement to Seller to sell the Sale Shares and consummate the
other transactions contemplated hereby, Purchaser represents and warrants to
Seller as of the Closing Date as follows:

5.1 Organization, Good Standing, Corporate Power and Qualification. Buyer is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Delaware and has all requisite corporate power
and authority to carry out its obligations hereunder and to consummate the
transactions contemplated hereby, including the execution and delivery by Buyer
of this Agreement and the performance by Buyer of its obligations hereunder.

5.2 Due Authorization.  Purchaser has all requisite power and authority to
execute and deliver this Agreement and perform its obligations hereunder.  The
execution, delivery and performance by Purchaser of this Agreement have been
approved by all requisite action on the part of Purchaser.  This Agreement
constitutes a valid and legally binding obligation of Purchaser, enforceable
against Purchaser in accordance with its terms, except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and any other laws of general application affecting enforcement of
creditors’ rights generally and (b) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies.

5

--------------------------------------------------------------------------------

 

5.3 No Conflicts.  The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby do not and will not
result in (a) any violation, or be in conflict with or constitute a default
(with or without notice or lapse of time or both) under the charter and
governing documents of Purchaser, (b) any violation, or be in conflict with or
constitute a default (with or without notice or lapse of time or both) under, or
require any consent of or notice to any Person pursuant to, any term or
provision of, or any right of termination, cancellation or acceleration arising
under, any contract that Purchaser is a party to or (c) any violation under any
order or law applicable to Purchaser.

5.4 Consents.  No authorization, consent, approval or other order of, or
declaration to or filing with, any governmental agency or body or other entity,
individual or other Person is required for the valid authorization, execution,
delivery and performance by Purchaser of this Agreement and the consummation of
the transactions contemplated hereby.

5.5 Accredited Investor.  Purchaser is an accredited investor as defined in Rule
501(a) of Regulation D promulgated under the Securities Act.

5.6 Upfront Payment.  Buyer has sufficient cash on hand or other sources of
immediately available funds to enable it to make payment of the Upfront Payment
and consummate the transactions contemplated by this Agreement.

5.7 Brokers.  There is no broker, investment banker, financial advisor, finder
or other person who has been retained by or is authorized to act on behalf of
Purchaser who might be entitled to any fee or commission in connection with the
execution of this Agreement and the consummation of the transaction contemplated
by this Agreement.

ARTICLE VI

CONDITIONS TO CLOSING

6.1 Purchaser’s Conditions to Closing.  The obligations of Purchaser to purchase
the Sale Shares at the Closing are subject to the fulfillment, on or before the
Closing, of each of the following conditions, unless otherwise waived by
Purchaser in its sole discretion:

(a) Representations and Warranties.  The representations and warranties of
Seller contained in Article IV shall be true and correct in all respects as of
the Closing.

(b) Performance.  Seller shall have performed and complied with all covenants,
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing

(c) No Material Adverse Event.  Since the Execution Date, there shall not have
been any change, effect, event, development, occurrence, condition or state of
facts that is, or would reasonably be expected to be materially adverse to the
business, assets (including intangible assets), liabilities, prospects,
financial condition, property or results of operations of the Company or with
respect to the Compound.

(d) Compliance Certificate.  The Chief Executive Officer of Seller shall deliver
to Purchaser at the Closing a certificate certifying that the conditions
specified in Sections 6.1(a), (b) and (c) have been fulfilled.

(e) Consents.  Seller shall have delivered to Purchaser all Consents.

(f) Patent Assignments.  Seller and/or its Affiliates shall have executed one or
more patent assignments (in favor of, and in a form reasonably acceptable to,
Purchaser or the Company) with respect to Patent Rights relating to the Compound
Controlled by Seller and its Affiliates, including without limitation the Patent
Rights set forth on Exhibit B.

(g) Assignments of Sorrento Contracts.  Seller and/or its Affiliates shall have
delivered one or more assignments (in favor of, and in a form reasonably
acceptable to, Purchaser or the Company) of any Contracts listed under the
“Contracts—Sorrento” header on Exhibit C requested by Purchaser.

(h) Assignments of IgDraSol Contracts.  Seller and/or its Affiliates shall have
delivered one or more assignments (in a form reasonably acceptable to Purchaser)
of any Excluded IgDraSol Contracts identified by Purchaser whereby such Excluded
IgDraSol Contracts are assigned by the Company to Seller.

(i) Resignations.  All directors and officers of the Company shall have
resigned, and Seller shall have delivered to Purchaser evidence of such
resignations.

(j) Stock Certificate.  Seller shall have delivered to Purchaser the original
stock certificate(s) representing the Sale Shares, together with an executed
stock power to effect the transfer of the Sale Shares to Purchaser.

(k) HSR Conditions.  All HSR Conditions shall have expired or been terminated or
been obtained or made.

6.2 Seller’s Conditions to Closing.  The obligations of Seller to sell the Sale
Shares at the Closing are subject to the fulfillment, on or before the Closing,
of each of the following conditions, unless otherwise waived by Seller in its
sole discretion:

(a) Representations and Warranties.  The representations and warranties of
Purchaser contained in Article V shall be true and correct in all respects as of
the Closing.

6

--------------------------------------------------------------------------------

 

(b) Performance.  Purchaser shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or before the
Closing.

(c) Upfront Payment.  Purchaser shall have made the Upfront Payment to Seller by
wire transfer to an account designated by the Seller.

(d) HSR Conditions.  All HSR Conditions shall have expired or been terminated or
been obtained or made.

ARTICLE VII

INDEMNIFICATION

7.1 Survival of Warranties.  The representations and warranties of Seller and
Purchaser contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement and the Closing; provided that the
representations and warranties in Sections 4.7, 4.8, 4.9 and 4.10 shall only
survive the execution and delivery of this Agreement and the Closing for
a  period of twenty-four (24) months and shall in no way be affected by any
investigation or knowledge of the subject matter thereof made by or on behalf of
Purchaser or Seller.

7.2 Indemnification by Seller.  Seller shall indemnify, defend and hold harmless
Purchaser and the Company and their Affiliates and their respective officers,
directors, employees, agents and representatives (collectively, “Purchaser
Parties”) from any and all third party Liabilities, losses, damages, claims,
demands, costs or expenses (including reasonable attorneys’ fees) (collectively,
“Damages”), arising out of, relating to or resulting from (a) any breach of a
representation or warranty of Seller in this Agreement; (b) any breach of any
covenant Seller contained in this Agreement; (c) any Liability of the Company
arising out of, or accruing with respect to, its conduct or operations prior to
the Closing, whether under the Exclusive Distribution or otherwise; (d) any
Pre-Closing Taxes; (e) any Liability for breaches of any Contracts on or prior
to the Closing Date or any Liability for payments or amounts due under any
Contracts on or prior to the Closing Date and (f) any Liability under the
Excluded Contracts, including with respect to breaches of any Excluded Contract
or payment or amounts due under any Excluded Contract.

7.3 Indemnification by Purchaser.  Purchaser shall indemnify, defend and hold
harmless Seller and its Affiliates and their respective officers, directors,
employees, agents and representatives (collectively, “Seller Parties”) from any
and all Damages, arising out of, relating to or resulting from, (a) any breach
of a representation or warranty of Purchaser contained in this Agreement or (b)
any breach of any covenant of Purchaser contained in this Agreement; or (c) any
Taxes that are the responsibility of Purchaser pursuant to Section 8.4.

7.4 Procedures for Indemnification.  Promptly after receipt by a party entitled
to indemnification hereunder (the “Indemnitee”) of written notice of the
assertion or the commencement of any Proceeding by a third-party with respect to
any matter referred to in Sections 7.2 or 7.3, the Indemnitee shall give written
notice thereof to the party obligated to indemnify Indemnitee (the
“Indemnitor”), and thereafter shall keep the Indemnitor reasonably informed with
respect thereto; provided, that failure of the Indemnitee to give the Indemnitor
notice as provided herein shall not relieve the Indemnitor of its obligations
hereunder except to the extent that the Indemnitor is materially prejudiced
thereby.  A claim for indemnification for any matter not involving a third-party
Proceeding may be asserted by notice to the party from whom indemnification is
sought and shall be paid promptly after such notice.

7.5 Remedies Cumulative.  The remedies provided in this Agreement shall be
cumulative and shall not preclude any party from asserting any other right, or
seeking any other remedies, against the other party.

ARTICLE VIII

TAX MATTERS AND ANTI-TRUST MATTERS

8.1 Preparation and Filing of Tax Returns.  Purchaser shall prepare (or cause to
be prepared) and Purchaser shall file (or cause to be filed) the Tax Return
required to be filed by the Company for 2015, inclusive of the Closing Date for
(or that includes) a taxable period beginning before the Closing
Date.  Purchaser shall prepare and file all Tax Returns required to be filed for
taxable years after 2015.  To the extent any Tax shown as due on such Tax Return
is payable by Seller (taking into account indemnification obligations
hereunder), such Tax Return shall be provided to Seller at least sixty (60) days
prior to the due date for filing such return (or, if required to be filed within
thirty (30) days of the Closing Date, as soon as possible following the Closing
Date); and Seller shall have thirty (30) days to review, and Seller shall not
file such Tax Return with respect to any information related to periods prior to
the Closing Date without the prior written consent of Seller, which consent
shall not be unreasonably withheld, conditioned or delayed.  The failure of
Seller to notify Purchaser of changes to any such Tax Return within thirty (30)
days of receipt thereof shall constitute consent.

8.2 Amended Returns; Tax Elections.  Except as part of a resolved audit with a
Tax authority, Seller may not amend (or permit the amendment of) a Tax Return of
the Company or make, amend or revoke (or permit the making, amendment, or
revocation of) any Tax election of the Company, in each case, with respect to a
taxable period beginning before the Closing Date without the prior written
consent of Purchaser, which consent shall not be unreasonably withheld,
conditioned or delayed.  Except as part of a resolved audit with a Tax
authority, Purchaser may not amend (or cause the Company to amend) a Tax Return
of the Company, or amend or

7

--------------------------------------------------------------------------------

 

revoke (or permit the making, amendment, or revocation of) any Tax election of
the Company, in each case, with respect to a taxable period beginning before the
Closing Date without the prior written consent of Seller.  Purchaser shall
prepare all amendments to Tax Returns of the Company after the Closing Date,
provided that the parties shall coordinate the preparation and filing of any
such amendment to the Tax Returns of the Company for periods prior to the
Closing Date, and the Purchaser shall not file any such amendment except with
the prior written consent of Seller, which consent shall not be unreasonably
withheld, conditioned or delayed.  The failure of Seller to notify Purchaser of
changes to any such amendment to a Tax Return within thirty (30) days of receipt
thereof shall constitute consent.

8.3 Transfer Taxes.  All transfer, documentary, sales, use, stamp, registration,
value-added and other similar Taxes and fees (“Transfer Taxes”) incurred in
connection with the transactions contemplated by this Agreement shall be paid by
Seller when due.  Except as otherwise required by applicable Tax law, Seller
shall, at its own expense, prepare and file all necessary Tax Returns and other
documentation with respect to all such Transfer Taxes, and provide Purchaser
with a copy thereof.  If required by applicable Tax law, Purchaser shall join in
the execution of any such Tax Returns and other documentation.

8.4 Straddle Period Allocations.  For purposes of this Agreement, Taxes of the
Company incurred with respect to a taxable period that includes but does not end
on the Closing Date shall be allocated to the portion of the taxable period
ending on the Closing Date (i) except as provided in (ii) and (iii) below, to
the extent feasible, on a specific identification basis, according to the date
of the event or transaction giving rise to the Tax, and (ii) except as provided
in (iii) below, with respect to periodically assessed ad valorem Taxes and Taxes
not otherwise feasibly allocable to specific transactions or events, in
proportion to the number of days in such taxable period occurring through the
Closing Date compared to the total number of days in such taxable period, and
(iii) in the case of any Tax based upon or related to income or receipts, in an
amount equal to the Tax which would be payable if the relevant taxable period
ended on the Closing Date. Each of Seller and Purchaser shall be responsible for
the Tax applicable to the  period prior to and after the Closing Date,
respectively, as described in this Section 8.4.

8.5 Cooperation on Tax Matters.  Purchaser and Seller will cooperate, as and to
the extent reasonably requested by the other party, in connection with the
filing and preparation of Tax Returns pursuant to this Article VIII and any
Proceeding related thereto.  Such cooperation will include the retention and
(upon the other party’s request) the provision of records and information that
are reasonably relevant to any such Proceeding and making employees available on
a mutually convenient basis to provide additional information and explanation of
any material provided hereunder.  Purchaser and Seller will retain all books and
records with respect to Tax matters pertinent to the Company relating to any Tax
period beginning before the Closing Date until thirty (30) days after the
expiration of the statute or period of limitations of the respective Tax periods

8.6 Cooperation on Antitrust Laws.

(a) Each of Purchaser and Seller shall, within ten (10) business days after
Execution Date, file with the United States Federal Trade Commission and the
Antitrust Division of the United States Department of Justice, any HSR Filing
required of it under the HSR Act with respect to the subject matter of this
Agreement, which forms shall specifically request early termination of the
initial HSR Act waiting period.  The parties will cooperate with one another to
the extent necessary in the preparation of any such HSR Filing.  The parties
hereto commit to instruct their respective counsel to cooperate with each other
and use good faith, diligent efforts to facilitate and expedite the
identification and resolution of any such issues and, consequently, the
expiration of the applicable HSR Act waiting period, such good faith diligent
efforts to include counsel’s undertaking:  (i) to keep each other appropriately
informed of communications received from and submitted to personnel of the
reviewing antitrust authority; and (ii) to confer with each other regarding
appropriate contacts with and response to personnel of the United States Federal
Trade Commission and the Antitrust Division of the United States Department of
Justice.  The parties shall share the filing fees associated with their HSR
Filings on a 50/50 basis.  Each party will be responsible for all other costs
and expenses incurred by it associated with its HSR Filing.  In respect of any
HSR Filing, each of Purchaser and Seller will use its good faith, diligent
efforts to eliminate any concern on the part of any court or governmental
authority regarding the legality of the proposed transaction, including
cooperating in good faith with any government investigation and the prompt
production of documents, information, and witnesses requested in the course of
such of any such investigation, including those contained in a Request for
Additional Information and Documentary Materials (as that term is defined in the
HSR Act), and to cause the closing under this Agreement to occur as soon as
practical.  Nothing in this Section 8.6 shall require either party to consent to
the divestiture or other disposition of any of its or its Affiliates’ assets or
to consent to any other structural or conduct remedy, and each party and its
Affiliates shall have no obligation to contest, administratively or in court,
any ruling, order or other action of the United States Federal Trade Commission
and the Antitrust Division of the United States Department of Justice or any
third party respecting the transactions contemplated by this Agreement.

(b) In the event that the Effective Date has not occurred within one hundred
eighty (180) days following the Execution Date, or such date as the parties may
mutually agree, this Agreement may be terminated by either party on written
notice to the other.

8

--------------------------------------------------------------------------------

 

ARTICLE IX

MISCELLANEOUS

9.1 Integration; Entire Agreement.  This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof.  There
are no agreements, representations, warranties, covenants or undertakings with
respect to the subject matter hereof other than those expressly set forth
herein.  This Agreement supersedes all prior agreements and understandings
between the parties with respect to the subject matter hereof.  Except as
otherwise expressly set forth herein, this Agreement embodies the complete
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, that
may have related to the subject matter hereof in any way.

9.2 Further Assurances.  At any time or from time to time after the date hereof,
the parties agree to cooperate with each other, and at the request of any other
party, to execute and deliver any further instruments or documents and to take
all such further action as the other party may reasonably request in order to
evidence or effectuate the consummation of the transactions contemplated hereby
and to otherwise carry out the intent of the parties hereunder.

9.3 Amendment and Waiver.  This Agreement may be amended only by a written
instrument signed by the parties hereto.  No waiver by any party hereto of any
provision hereof shall be effective unless set forth in a writing executed by
the party so waiving.  The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
preceding or succeeding breach and no failure by either party to exercise any
right or privilege hereunder shall be deemed a waiver of such party’s rights or
privileges hereunder or shall be deemed a waiver of such party’s rights to
exercise the same at any subsequent time or times hereunder.

9.4 Notices.  Any notice or other communication required or permitted to be
given to any party hereunder shall be in writing and shall be given to such
party at such party’s address set forth on such party’s signature page hereto or
such other address as such party may hereafter specify by notice in writing to
the other party.  Any such notice or other communication shall be addressed as
aforesaid and given by (a) hand delivery, (b) reputable overnight courier or (c)
e-mail transmission.  Any notice or other communication will be deemed to have
been duly given (i) on the date of service if served personally, (ii) on the
business day after delivery to an overnight courier service, provided receipt of
delivery has been confirmed, or (iii) on the date of transmission if sent via
e-mail, provided confirmation of receipt is obtained promptly after completion
of transmission.

9.5 Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of New York, without regard to the conflicts of law
principles that would provide for application of the law of a jurisdiction other
than New York.

9.6 Dispute Resolution.

(a) Resolution by Chief Executive Officers.  Except as otherwise provided in
this Agreement, in the event of any dispute, claim, or controversy arising
under, out of, or in connection with this Agreement (a “Dispute”), including as
to the breach, performance, or interpretation of this Agreement or the rights,
duties or liabilities of either party hereunder, the parties will first attempt
in good faith to resolve such Dispute by negotiation and consultation between
themselves.  If such Dispute is not resolved on an informal basis within
ten (10) business days, either party may, by written notice to the other party,
refer the Dispute to the Chief Executive Officers of the parties for attempted
resolution by good faith negotiation within 30 days after such notice is
received.  Such Chief Executive Officers will attempt in good faith to promptly
resolve such Dispute.  If any matter is not resolved, or both parties believe
that it will not be resolved, under the foregoing provisions, each party may, at
its sole discretion, seek resolution of such matter in accordance with this
Section 9.6.

(b) Arbitration.  Except as otherwise expressly provided in this Section, if the
parties do not reach a mutually acceptable resolution pursuant to Section 9.6(a)
as to a Dispute, the Dispute shall be referred for resolution by final, binding
arbitration in accordance with the provisions of this Section.  The arbitration
shall be conducted by the American Arbitration Association (or any successor
entity thereto) (“AAA”) under its rules of commercial arbitration then in
effect, except as modified in this Agreement.  The arbitration shall be
conducted in the English language, by a single arbitrator knowledgeable in the
subject matter at issue in the Dispute and acceptable to both parties; provided,
that the parties may by mutual agreement elect to have the arbitration conducted
by a panel of three arbitrators (such single arbitrator or panel, the
“Arbitrator”).  The Arbitrator shall, if appropriate, engage an independent
expert with experience in the subject matter of the Dispute to advise the
Arbitrator.

(i) With respect to any Dispute referred to arbitration pursuant to this
Section 9.6, the parties and the Arbitrator shall use all reasonable efforts to
complete any such arbitration within three (3) months from the issuance of
notice of a referral of any such Dispute to arbitration.  The Arbitrator shall
determine what discovery will be permitted, consistent with the goal of limiting
the cost and time which the parties must expend for discovery; provided that the
Arbitrator shall permit such discovery as he or she deems necessary to permit an
equitable resolution of the Dispute.

(ii) The decision of the Arbitrator shall be the sole, exclusive, and binding
remedy between them regarding the Dispute presented to the Arbitrator.  Any
decision of the Arbitrator may be entered in a court of competent jurisdiction
for judicial recognition of the decision and an order of enforcement.  The
arbitration proceedings and the decision of the Arbitrator shall not be made
public without the joint consent of the parties, and each party shall maintain
the confidentiality of such proceedings and decision.

9

--------------------------------------------------------------------------------

 

(iii) Unless otherwise agreed by the parties, the arbitration proceedings shall
be conducted in Los Angeles, California.  The parties shall share equally the
cost of the arbitration filing and hearing fees, the cost of the independent
expert retained by the Arbitrator, and the cost of the Arbitrator and
administrative fees of AAA.  Each party shall bear its own costs and attorneys’
and witnesses’ fees and associated costs and expenses.

(c) Temporary Relief.  Pending the selection of the Arbitrator or pending the
Arbitrator’s determination of the merits of any Dispute, either Party may seek
appropriate interim or provisional relief from any court of competent
jurisdiction as necessary to protect the rights or property of that party.

9.7 Enforcement.  Each party hereto acknowledges that money damages would not be
an adequate remedy in the event that any of the covenants or agreements in this
Agreement are not performed by the parties in accordance with its terms, and it
is therefore agreed that in addition to and without limiting any other remedy or
right each party may have, each party will have the right to an injunction,
temporary restraining order or other equitable relief in any court of competent
jurisdiction enjoining any such breach and enforcing specifically the terms and
provisions hereof.

9.8 Successors and Assigns.  Neither this Agreement nor any of the rights or
obligations created herein may be assigned by either party, in whole or in part,
without the prior written consent of the other Party, not to be unreasonably
withheld or delayed, except that either party shall be free to assign this
Agreement (a) to an Affiliate of such party provided that such party shall
remain liable and responsible to the other party for the performance and
observance of all such duties and obligations by such Affiliate, or (b) in
connection with any merger, consolidation or sale of such party or sale of all
or substantially all of the assets of the party that relate to this Agreement,
without the prior consent of the non-assigning party.  This Agreement shall bind
and inure to the benefit of the successors and permitted assigns of the parties
hereto.  Any assignment of this Agreement in contravention of this Section 9.8
shall be null and void.

9.9 Force Majeure.  Neither party shall be held liable or responsible to the
other party, nor be deemed to have defaulted under or breached this Agreement,
for failure or delay in fulfilling or performing any term of this Agreement to
the extent, and for so long as, such failure or delay is caused by or results
from causes beyond the reasonable control of the affected party, including fire,
floods, embargoes, power shortage or failure, acts of war (whether war be
declared or not), insurrections, riots, terrorism, civil commotions, strikes,
lockouts or other labor disturbances, acts of God, or any acts, omissions, or
delays in acting by any governmental authority or the other party; provided such
failure or delay did not arise from the negligence or willful misconduct of the
affected party.

9.10 Fees and Expenses.  Each party shall pay it own costs and expenses in
connection with this Agreement and the transactions contemplated hereby
(including the fees and expenses of its advisers, accountants and legal
counsel).

9.11 Severability.  If any part or parts of this Agreement shall be held
unenforceable for any reason, the remainder of this Agreement shall continue in
full force and effect.  If any provision of this Agreement is deemed invalid or
unenforceable by any court of competent jurisdiction, and if limiting such
provision would make the provision valid, then such provision shall be deemed to
be construed as so limited.

9.12 Binding Effect. The covenants and conditions contained in this Agreement
shall apply to and bind the Parties and the heirs, legal representatives,
successors and permitted assigns of the Parties.

9.13 Counterparts.  This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party.  In the event that any signature is delivered by facsimile
transmission or by an e-mail which contains a portable document format (.pdf)
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

9.14 Headings.  The headings in this Agreement are inserted for convenience of
reference only and shall not affect the interpretation of this Agreement.

9.15 Publicity.  Except as required by Law, each party agrees not to issue any
press release or public statement disclosing information relating to this
Agreement or the transactions contemplated hereby or the terms hereof without
the prior written consent of the other party not to be unreasonably withheld.
For the avoidance of doubt (and notwithstanding anything contained in this
Agreement to the contrary), each of Purchaser and the Company, in its sole
discretion, may make disclosures relating to the development or
commercialization of the Compound, including the results of research and any
clinical trial conducted by or on behalf of Purchaser or the Company, or any
health or safety matter related to the Compound.

[Signature pages follow]

 

 

 

10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and delivered this Stock Sale and
Purchase Agreement as of the day and year first above written.

 

SELLER:

 

 

 

SORRENTO THERAPEUTICS, INC.

 

 

 

By:

  

/s/ Henry Ji

Name:

 

Henry Ji, Ph.D.

Title:

 

President & CEO

Address:

 

6042 Cornerstone Court West, Suite B

 

 

San Diego, CA 92121

 

PURCHASER:

 

 

 

NANTPHARMA, LLC

 

 

 

By:

 

/s/ Patrick Soon-Shiong

Name:

 

Patrick Soon-Shiong

Title:

 

Chief Executive Officer

Address:

 

NantPharma, LLC.

 

 

9920 Jefferson Boulevard

 

 

Culver City, California 90232

 

 

Attention:  General Counsel

 

 